United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2922
                                   ___________

Latonya Lewis-Leavy,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner of *
Social Security Administration,      *       [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: April 16, 2004
                                Filed: July 9, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Latonya Lewis-Leavy appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Having carefully
reviewed the record, see Dixon v. Barnhart, 324 F.3d 997, 1000 (8th Cir. 2003)
(standard of review), we affirm.


      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable John
F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
       In her September 1996 applications, Lewis-Leavy alleged disability since
October 1995 from hidradenitis suppurativa2; she later added depression and
concentration problems as bases for disability. After a September 1997 hearing, an
administrative law judge (ALJ) found Lewis-Leavy entitled to a closed period of
disability from her alleged onset date through March 1, 1997, but the Appeals
Council remanded for reconsideration of her disability status after March 1, 1997.
Meanwhile, in November 1998 Lewis-Leavy reapplied for benefits, alleging the same
onset date and impairments. After a December 1999 hearing, a second ALJ found
that Lewis-Leavy had severe hidradenitis suppurativa with multiple plastic surgeries,
hypertension, and dysthymic disorder, but that she had shown significant medical
improvement since March 1, 1997, and her impairments were not of listing-level
severity either alone or combined. Further, Lewis-Leavy had the residual functional
capacity to stand, walk, or sit six hours in an eight-hour workday, she could perform
work at least at the medium exertional level, and her inability to tolerate humidity did
not erode her job base at the medium or light exertional levels. Thus, she could
perform her past relevant work as a mental-health technician, and she could perform
the light job a vocational expert had identified in response to a hypothetical the ALJ
had posed at the hearing.

      Lewis-Leavy first argues that the ALJ should have applied the medical-
improvement standard, which is the standard for determining, after an award of
benefits, if a claimant’s disability has continued or ceased. See 20 C.F.R.
§§ 404.1594(a), (f); 416.994(a), (b)(5) (2003). We agree with Lewis-Leavy that the
medical-improvement standard applied here, but reading the ALJ’s opinion as a
whole, we find that he made the requisite findings. See Dixon, 324 F.3d at 1000-01
(discussing sequential analysis in continuing-disability-review process).

      2
       Hidradenitis suppurativa is a chronic disease of the sweat glands. Pores
become occluded, causing tender and inflamed abscesses that enlarge, break through
the skin, and yield purulent drainage. See Dorland’s Illustrated Medical Dictionary
822 (29th ed. 2000).
                                          -2-
       We also reject Lewis-Leavy’s challenge to the ALJ’s credibility findings, as the
ALJ gave multiple valid reasons for finding Lewis-Leavy and her witness not entirely
credible. See Gregg v. Barnhart, 354 F.3d 710, 713-14 (8th Cir. 2003). We find no
merit in Lewis-Leavy’s remaining arguments: the ALJ’s opinion reflects that he
considered her impairments in combination, see Hajek v. Shalala, 30 F.3d 89, 92 (8th
Cir. 1994); and at the hearing Lewis-Leavy requested only a consultative examination
for her hidradenitis suppurativa (which was obtained) without indicating a need for
a mental health assessment, and the record sufficiently supports the ALJ’s conclusion
that Lewis-Leavy’s depression was not severe, see Haley v. Massanari, 258 F.3d 742,
749-50 (8th Cir. 2001) (ALJ may issue decision without obtaining additional
evidence if existing evidence provides sufficient basis for decision).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -3-